Name: Commission Regulation (EC) NoÃ 1644/2006 of 7 November 2006 amending Regulation (EC) NoÃ 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing;  economic geography
 Date Published: nan

 8.11.2006 EN Official Journal of the European Union L 308/11 COMMISSION REGULATION (EC) No 1644/2006 of 7 November 2006 amending Regulation (EC) No 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1483/2006 (2) opened standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States. (2) In view of the situation on the Community markets for common wheat and barley and of the changes in demand for cereals in various regions in recent weeks, new quantities of cereals held in intervention should be made available in some Member States. The intervention agencies in the Member States concerned should therefore be authorised to increase the quantities of common wheat put out to tender by 51 859 tonnes in Belgium, 44 440 tonnes in Poland and 27 020 tonnes in Latvia and in the case of barley by 100 000 tonnes in France, 100 000 tonnes in Germany, 75 000 tonnes in Finland, 58 004 tonnes in Sweden, 41 927 tonnes in Poland, 28 830 tonnes in Denmark, 24 825 tonnes in the United Kingdom, 25 787 tonnes in Lithuania, 22 461 tonnes in Austria and 6 340 tonnes in Belgium. (3) Regulation (EC) No 1483/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1483/2006 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 276, 7.10.2006, p. 58. Regulation as amended by Regulation (EC) No 1586/2006 (OJ L 294, 25.10.2006, p. 21). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities of cereals made available for sale on the Community market (tonnes) Intervention Agency Name, address and contact details Common wheat Barley Maize Rye Belgique/BelgiÃ « 51 859 6 340   Bureau d'intervention et de restitution belge/Belgisch Interventie- en Restitutiebureau Rue de TrÃ ¨ves/Trierstraat 82 B-1040 Bruxelles/Brussel TÃ ©l. (32-2) 287 24 78 Fax (32-2) 287 25 24 E-mail: webmaster@birb.be Ã eskÃ ¡ republika 0 0 0  StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00, Praha 1 TÃ ©l. (420) 222 87 16 67/222 87 14 03 Fax (420) 296 80 64 04 e-mail: dagmar.hejrovska@szif.cz Danmark 174 021 28 830   Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn V TÃ ©l. (45) 33 95 88 07 Fax (45) 33 95 80 34 E-mail: mij@dffe.dk & pah@dffe.dk Deutschland 350 000 100 000  336 565 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn TÃ ©l. (49-228) 6845-3704 Fax 1 (49-228) 6845-3985 Fax 2 (49-228) 6845-3276 E-Mail: pflanzlErzeugnisse@ble.de Eesti 0 0   PÃ µllumajanduse Registrite ja Informatsiooni Amet Narva mnt 3, 51009 Tartu Tel: (372) 7371 200 Faks: (372) 7371 201 E-post: pria@pria.ee EllÃ ¡da     Payment and Control Agency for Guidance and Guarantee Community Aids (OPEKEPE) Acharnon 241 GR-104 46 Athens TÃ ©l. (30-210) 21 24 787 (30-210) 21 24 754 Fax (30-210) 21 24 791 e-mail: ax17u073@minagric.gr EspaÃ ±a     SecretarÃ ­a General de IntervenciÃ ³n de Mercados (FEGA) Almagro, 33 E-28010 Madrid TÃ ©l. (34) 913 47 47 65 Fax (34) 913 47 48 38 Correo electrÃ ³nico: sgintervencion@fega.mapa.es France 0 100 000   Office national interprofessionnel des grandes cultures (ONIGC) 21, avenue Bosquet F-75326 Paris Cedex 07 TÃ ©l. (33-1) 44 18 22 29 et 23 37 Fax (33-1) 44 18 20 08 et 20 80 e-mail: m.meizels@onigc.fr et f.abeasis@onigc.fr Ireland  0   Intervention Operations, OFI, Subsidies & Storage Division, Department of Agriculture & Food Johnstown Castle Estate, County Wexford Tel. (353-53) 916 34 00 Fax (353-53) 914 28 43 Italia     Agenzia per le erogazioni in agricoltura  AGEA Via Torino, 45 I-00184 Roma Tel.: (39) 06 49 49 97 55 Fax: (39) 06 49 49 97 61 E-mail: d.spampinato@agea.gov.it Kypros/Kibris     Latvija 27 020 0   Lauku atbalsta dienests Republikas laukums 2 RÃ «ga, LV-1981 TÃ lr.: (371) 702 78 93 Fakss: (371) 702 78 92 E-pasts: lad@lad.gov.lv Lietuva 0 25 787   The Lithuanian Agricultural and Food Products Market regulation Agency L. Stuokos-Guceviciaus Str. 9 12, Vilnius, Lithuania TÃ ©l. (370-5) 268 5049 Fax (370-5) 268 5061 e-mail: info@litfood.lt Luxembourg     Office des licences 21, rue Philippe II, BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l. (352) 478 23 70 Fax (352) 46 61 38 TÃ ©lex: 2 537 AGRIM LU MagyarorszÃ ¡g 350 000 0 100 000  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22 24. H-1095 Budapest TÃ ©l. (36-1) 219 45 76 Fax (36-1) 219 89 05 e-mail: ertekesites@mvh.gov.hu Malta     Nederland     Dienst Regelingen Roermond Postbus 965 6040 AZ Roermond Nederland Tel. (31-475) 35 54 86 Fax (31-475) 31 89 39 E-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Ã sterreich 0 22 461 0  AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien TÃ ©l. (43-1) 33151 258 (43-1) 33151 328 Fax (43-1) 33151 4624 (43-1) 33151 4469 E-Mail: referat10@ama.gv.at Polska 44 440 41 927 0  Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Ul. Nowy Ã wiat 6/12 PL-00-400 Warszawa Tel. (48) 22 661 78 10 Faks (48) 22 661 78 26 e-mail: cereals-intervention@arr.gov.pl Portugal     Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) Rua Fernando Curado Ribeiro, n.o 4 G 1649-034 Lisboa Telefone: (+351) 21 751 85 00 Fax: (+351) 21 751 86 00 e-mail: inga@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt Slovenija     Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160, 1000 Ljubljana Tel. (386) 1 580 76 52 Faks (386) 1 478 92 00 E-poÃ ¡ta: aktrp@gov.si Slovensko 0 0 100 000  PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 815 26 Bratislava Slovensko TÃ ©l. (421-2) 58 24 32 71 Fax (421-2) 53 41 26 65 e-mail: jvargova@apa.sk Suomi/Finland 30 000 75 000   Maa- ja metsÃ ¤talousministeriÃ ¶ (MMM) InterventioyksikkÃ ¶  Intervention Unit Malminkatu 16, FIN-00100 Helsinki PL 30 FIN-00023 Valtioneuvosto Puh. (358-9) 16001 Faksi (358-9) 1605 2772 (358-9) 1605 2778 SÃ ¤hkÃ ¶posti: intervention.unit@mmm.fi Sverige 172 272 58 004   Statens Jordbruksverk SE-55182 JÃ ¶nkÃ ¶ping TÃ ©l. (46) 36 15 50 00 Fax (46) 36 19 05 46 e-mail: jordbruksverket@sjv.se United Kingdom  24 825   Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH Tel. (44-191) 226 58 82 Fax (44-191) 226 58 24 E-mail: cerealsintervention@rpa.gov.uk    means no intervention stock of this cereal in this Member State.